                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building



MEMO ENDORSED
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     June 28, 2021

BY ECF

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Omar Adams, 20 Cr. 655 (KPF)

Dear Judge Failla:

         The Government respectfully submits this letter in opposition to defendant Omar Adams’s
request to modify the conditions of his pretrial release to remove the currently imposed home
detention condition in favor of a curfew. The Government believes home detention is the least
restrictive condition that will assure the safety of the community and the defendant’s continued
appearance in court, as required under 18 U.S.C. § 3142. For the reasons set forth below, the
Government opposes any modification of the defendant’s home detention condition.

I. Background

        On July 8, 2020, an employee of a hospital in the Bronx (the “Hospital”) called 911 and
reported that there was a black male who had a gun in his pocket. This male was later identified
as the defendant. Several New York City Police Department officers responded to the Hospital.
When they arrived, Hospital security informed them that the defendant had gone upstairs. After
one of the NYPD officers went upstairs and observed the defendant, the officer asked the defendant
to slow down. In response, the defendant indicated that he was looking for his father and ran away.
The NYPD officers were then informed by Hospital security that the defendant left the Hospital.

        The NYPD officers began to canvass the area. While canvassing, the officers observed the
defendant in the vicinity of 228th and 229th Street and White Plains Road. After observing the
defendant, one of the officers exited his police vehicle and started to chase the defendant, who was
running away. The officer told the defendant to stop running. While the defendant was running,
the officer observed the defendant toss a firearm in the vicinity of 228th Street and White Plains
Road. After the defendant tossed the firearm, he continued to run and was eventually stopped by
another police officer. The defendant was then arrested.
                                                                                             Page 2


       After the arrest, several officers went to 228th Street and White Plains Road to look for the
firearm. After approximately 40 minutes of searching, one officer found a magazine (the
“Magazine”) on an abandoned mattress in a grassy area in the vicinity of 228th Street and White
Plains Road. The Magazine can hold 9-millimeter luger caliber cartridges, had a Smith & Wesson
marking, and had a dent in it. Shortly thereafter, a few feet away from the Magazine, in the same
grassy area, another officer found a 9-millimeter luger caliber Smith & Wesson pistol (the
“Firearm”). The Firearm was missing the magazine.

II. Procedural History

        On November 11, 2020, the Honorable Debra Freeman United States Magistrate Judge for
the Southern District of New York, signed complaint 20 Mag. 12101 (the “Complaint”) (Dkt. No.
1), charging Omar Adams, with one count of being a felon in possession of a firearm, in violation
of Title 18, United States Code, Sections 922(g)(1) and 2. On November 20, 2020, the defendant
was arrested and presented before the Honorable Kevin N. Fox, United States Magistrate Judge
for the Southern District of New York. At the time of the presentment, the Government argued
for detention, which Judge Fox granted over the defendant’s opposition. That same day, the
defendant appealed the decision to the Honorable J. Paul Oetken, United States District Judge for
the Southern District of New York. Judge Oetken released the defendant on bail, subject to certain
conditions, including home detention.

        On November 11, 2020, Judge Freeman also signed a warrant to obtain DNA samples from
the defendant. Pursuant to that warrant, the Office of Chief Medical Examiner subsequently
analyzed the DNA on the Firearm and found the defendant’s DNA on the trigger and trigger guard
of the Firearm.

        On December 3, 2020, a grand jury returned Indictment 20 Cr. 655 (KPF), charging the
defendant with one count of being a felon in possession of a firearm, in violation of Title 18, United
States Code, Sections 922(g)(1) and 2. Because the defendant committed the instant offense
subsequent to obtaining one felony conviction for a crime of violence—namely, first degree
robbery—this offense results in a base offense level of 20. See U.S.S.G. § 2K2.1(a)(4). In
addition, because of the defendant’s lengthy criminal history, which includes conduct such as
assault, attempted assault, and criminal possession of a weapon, the defendant is in Criminal
History Category VI.

        On May 10, 2021, the defendant’s pretrial officer submitted a letter to this Court, describing
several instances in which the defendant had failed to comply with his conditions of release.
Specifically, on many occasions, the defendant failed to return home as scheduled after work. On
May 19, 2021, the Court held a bail hearing and advised the defendant to strictly comply with his
bail conditions.

III. Discussion

       The defendant has now asked for removal of the home detention condition and a
replacement with a curfew, he says, because it would allow him additional flexibility for work and
personal commitments, including to meet work requests from his supervisor and run personal
                                                                                           Page 3


errands without advanced planning, such as grocery shopping. This Court should reject the
motion.

        To begin, the conduct at issue in this case is extremely serious. The defendant entered the
Hospital with a loaded firearm. Once the defendant was approached by police, he ran away. When
he observed the police on the street near the Hospital, he continued to run, even after the police
had told him to stop running. Then, the defendant threw the Firearm into a grassy area between
two buildings and continued to run before being stopped and arrested by the police. Bringing the
loaded Firearm into the Hospital and then subsequently tossing the Firearm into a grassy area that
is open to the public was extremely dangerous. Had the Firearm not been quickly recovered by
the police, anyone—including a child or an individual with nefarious intent—could have picked
up the Firearm and used it. In addition, the defendant’s criminal history indicates that this is not
the defendant’s first serious and dangerous offense. As previously stated, the defendant has several
prior convictions, including for first degree robbery, assault, attempted assault, and criminal
possession of a weapon. In light of this pattern of dangerous conduct and the significant guidelines
the defendant faces, the Government continues to believe that home detention is necessary to
protect the community and ensure that the defendant does not flee.

        While the defendant may wish to have additional flexibility to comply with his work and
personal commitments, the Government understands that pretrial typically requires 72 hours’
notice for scheduling changes for those supervisees on pretrial supervision. This relatively small
imposition on the defendant is necessary to maintain the safety of the community. Finally, while
it appears the defendant has generally been complaint with his supervision since his bail hearing
on May 19, 2021, this indicates that the conditions are working, not that they are unnecessary.

       Accordingly, the Government opposes the defendant’s request for modification of the
conditions of his release.



                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                              By:    _________________________________
                                                     Rebecca T. Dell
                                                     Assistant United States Attorney
                                                     (212) 637-2198
The Court is in receipt of Mr. Adams's request to modify his
conditions of bail to provide for a curfew rather than home detention
(Dkt. #32), as well as the Government's above response in opposition
(Dkt. #35). Based on the current record, the Court is not confident
that a curfew is sufficient to ensure the safety of the community and
Defendant’s continued appearance in court. Accordingly, Defendant's
request is DENIED at this time and the home detention condition shall
remain in effect.


                                     SO ORDERED.
Dated:   June 29, 2021
         New York, New York


                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
